IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,129



               EX PARTE MICHAEL LAKEITH HUBBARD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 05CR-16,561 IN THE 273RD DISTRICT COURT
                           FROM SHELBY COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to fourteen (14) years’ imprisonment. He did not appeal his

conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. Specifically, he alleges that he pleaded guilty upon the condition that he would receive

1578 days credit, but that the agreement cannot be followed as he only committed his offense 737
                                                                                                     2

days before sentencing. He alleges that he would not have pleaded guilty but for the promise of the

credit.

          We remanded this application to the trial court for findings of fact and conclusions of law.

The trial judge held a habeas hearing concerning the merits of Applicant’s claim and entered findings

of fact and conclusions of law recommending that relief be granted. We agree that Applicant is

entitled to relief.

          Relief is granted. The judgment in Cause No. 05CR-16,561 in the 273rd Judicial District

Court of Shelby County is set aside, and Applicant is remanded to the custody of the Sheriff of

Shelby County to answer the charge against him.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 8, 2009
Do Not Publish